ON MOTION FOR REHEARING AND/OR CLARIFICATION
The appellee’s motion for rehearing is denied. Except as indicated below, the motion for clarification is also denied.
Our opinion in this case does not mandate the procedure which the appellee should follow in the future with regard to either this or other actions, beyond the necessity of presenting appropriate evidence in the circumstances here involved. The opinion does not compel the appellee to pursue a section 120.57(1), Florida Statutes, hearing in such circumstances. In connection with the appellee’s citation to Hime v. Florida Real Estate Commission, 61 So.2d 182 (Fla.1952), for purposes of default, we direct the appellee’s attention to State ex rel. Vining v. Florida Real Estate Commission, 281 So.2d 487 (Fla.1973). See also, Boedy v. Department of Professional Regulation, 463 So.2d 215 (Fla.1985).
BOOTH and BARFIELD, JJ., concur.